United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1402
                                   ___________

United States,                          *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Lemont Amos,                            *        [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: October 17, 2007
                                Filed: October 25, 2007
                                 ___________

Before BYE, BOWMAN, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       A jury convicted Lemont Amos on a charge of being a felon in possession of
a firearm. The District Court1 sentenced him to seventy months in prison. Amos
appeals, challenging both his conviction and his sentence. We affirm.

       On September 18, 2005, at about 2:00 a.m., tow truck operator William Benfer,
Jr., was following a white Cadillac, driven by a man he later identified as Amos,
westbound on 31st Street in Kansas City, Missouri. Amos was driving erratically,

      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
making it difficult to pass him, so Benfer began honking, flashing his lights, and
tailgating the Cadillac. When the vehicles were stopped side by side at a traffic light,
Amos pointed an orange-tipped BB gun at Benfer. A few minutes later, when the two
were again stopped next to each other at a traffic light, Amos pointed a silver handgun
at him. At this point, Benfer called his dispatcher to report the incident, his location,
and the Cadillac's license plate number, and the dispatcher notified the police. The
Cadillac's registration led police to Amos's residence.

       When two uniformed police officers arrived at the residence in their marked car
at about 2:15 a.m., they saw Amos standing near a white Cadillac parked in the
driveway. The officers identified themselves and ordered Amos to show his hands
and move toward them, but he moved toward the house instead. Amos continued to
refuse to obey the officers, but they caught up to him on the porch before he was able
to get into the house and tried to handcuff him. Amos resisted and a struggle
followed. As the officers took Amos to the ground, a shiny object fell from his pocket
or waistband. After Amos was handcuffed, one of the officers recovered a silver,
snub-nosed .38 caliber revolver from the area of the struggle. No identifiable
fingerprints were recovered from the gun. At trial, Amos's defense was summed up
by the testimony of Eddie Wharton, who said he had approached Amos just moments
before the police arrived and offered to sell him the revolver, but Amos had slapped
the gun out of Wharton's hands, and it had landed where the officer found it.

       For his first issue on appeal, Amos argues that the District Court erred in
instructing the jury that "possession" may be actual or constructive because, he
contends, there was insufficient evidence from which a jury could find that he
constructively possessed the handgun. Amos first raised this issue in his motion for
judgment of acquittal or a new trial. Because he did not object to the instruction when
it was given, we review only for plain error. See United States v. Ramon-Rodriguez,
492 F.3d 930, 938 (8th Cir. 2007). That is, Amos cannot prevail unless he
demonstrates error that is not only clear under the law but also affects his substantial

                                          -2-
rights. See id. On this record, even assuming it might have been error to give a
constructive possession instruction, we conclude there was no plain error because
Amos's substantial rights were not affected.

       As for his sentence, Amos challenges the four-level enhancement to his base
offense level that the District Court imposed under the Sentencing Guidelines for
using or possessing a firearm in connection with another felony. We review the
court's factual findings for clear error and its application of the Guidelines de novo.
United States v. Thomas, 480 F.3d 878, 881 (8th Cir. 2007), petition for cert. filed,
No. 07-6424 (Sept. 7, 2007). The record amply supports a finding by a preponderance
of the evidence that Amos possessed and used a handgun to threaten Benfer, a felony
in Missouri.

       Amos again takes exception to the jury instruction defining "possession," this
time to challenge his sentence. According to Amos, the jury, which issued a general
verdict, may have convicted him based on constructive possession of the revolver,
while actual possession of the gun would be required for the enhancement to apply.
He contends that this scenario results in a violation of the Supreme Court's decision
in United States v. Booker, 543 U.S. 220 (2005), because the jury may not have found
beyond a reasonable doubt that he actually possessed the handgun. But a jury finding
is not required. Since Booker, we have held that if the Guidelines are applied as
advisory instead of mandatory, as they were here, then the sentencing judge may find
facts by a preponderance in order to increase a base offense level using a Guidelines
enhancement. See United States v. Hines, 472 F.3d 1038, 1040 (8th Cir.) (per
curiam), cert. denied, No. 07-5148, 2007 WL 2005142 (U.S. Oct. 1, 2007).

      Finally, Amos argues that the District Court erred in denying his motion for
judgment of acquittal or, in the alternative, a new trial. We disagree. Upon de novo
review, viewing the evidence in the light most favorable to the jury verdict, we
conclude there was sufficient credible evidence to prove beyond a reasonable doubt

                                         -3-
that Amos possessed the revolver in question. See United States v. Rastegar, 472 F.3d
1032, 1035 (8th Cir. 2007) (standard of review).

      The judgment of the District Court is affirmed.
                     ______________________________




                                         -4-